Citation Nr: 0418169	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-05 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 
30, 2001, for the award of service connection (and 
compensation) for bilateral pes planus.

2.  Entitlement to a compensable rating for shin splints, 
right lower extremity.

3.  Entitlement to a compensable rating for shin splints, 
left lower extremity.   


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1981 to April 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which, 
in pertinent part, granted service connection for bilateral 
shin splints (rated noncompensable), and from a February 2003 
decision that granted service connection with a 10 percent 
rating for bilateral pes planus.  In August 2003, the veteran 
testified at a Travel Board hearing before the undersigned.

The veteran initially also appealed denials of service 
connection for bilateral knee disorders.  In his February 
2003 VA Form 9 he limited the appeal to the issues stated on 
the preceding page.  

While the RO assigned a single noncompensable rating for 
bilateral shin splints, the Board has recharacterized the 
issues to reflect that each extremity may be separately 
rated. 

The issues regarding the ratings shin splints are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran's initial claim for service connection for 
bilateral pes planus was received on November 30, 2001 (many 
years after service).

CONCLUSION OF LAW

An effective date earlier than November 30, 2001, for the 
award of service connection (and compensation) for bilateral 
pes planus, is not warranted.  38 U.S.C.A. §§ 5107, 5110, 
(West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.   

The Board finds that VA has fully complied with the mandates 
of the VCAA.  The veteran and his representative were advised 
of the applicable laws and regulations in a March 2003 
statement of the case (SOC).  This communication clearly 
explained his rights and responsibilities and advised him 
what evidence was of record, and what type of evidence could 
substantiate his claim.  Furthermore, the SOC and discussion 
during the August 2003 hearing specifically advised him of 
his and VA's respective responsibilities in the development 
of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Regarding timing of notice, while the notice did not 
precede initial AOJ adjudication in this matter, the notice 
was prior to the last review and certification of the claim 
to the Board.  Regarding notice content, while the appellant 
was not told to submit everything he had pertinent to the 
claim, he was advised during his August 2003 hearing to 
submit "anything else showing an earlier date".  In 
essence, that had the same effect as the suggested 
"everything" language.

Regarding the duty to assist, all identified pertinent 
records have been obtained.  The evidence of record is 
sufficient to address this issue.  VA's notice and assistance 
obligations are met.  No further notice or assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5103(a).  He 
is not prejudiced by any technical notice deficiencies that 
may have occurred along the way.

II. Factual Background

Service medical records show that the veteran had mild pes 
planus prior to entering active duty.  Pes planus is noted 
during service.  On March 1986 examination prior to 
separation, the veteran's feet were evaluated as normal.  The 
veteran noted foot trouble in his report of medical history.

In May 2001 the veteran filed a claim seeking service 
connection.  In the block on the form which requested that he 
identify the nature of the sickness, disease, or injury for 
which the claim was made he entered (only), "knee problems, 
bilateral -mid 1981; shin splints- mid 1981; hypertension -
mid 1981".  He signed and dated the claim. 

The veteran reported a history of flat feet, and present 
complaints of flat feet on the report of medical examination 
for disability evaluation dated November 30, 2001.  

The RO denied service connection for bilateral pes planus in 
February 2002, in part on the basis that there was no 
evidence the veteran had the condition at present. 

VA examination in September 2002 revealed bilateral pes 
planus.  In a hand-written note at the end of the examination 
report, the examiner indicated that it was usual for severe 
activity to cause some aggravation of mild pes planus.  

In February 2003, the RO granted service connection for 
bilateral pes planus, rated 10 percent effective November 30, 
2001.

In a March 2003 VA Form 9 on the issues discussed in the 
REMAND below, the veteran expressed disagreement with the 
November 30, 2001, effective date assigned for the grant of 
service connection and compensation for bilateral pes planus.  
He asserted that he initially raised the issue of bilateral 
pes planus in his claim dated May 29, 2001, and that May 29, 
2001 should be the effective date for the grant of service 
connection and compensation for such disability. 

At the August 2003 hearing, the veteran testified that he had 
initially claimed service connection for bilateral pes planus 
in May 2001, and that the reason it does not appear on the 
May 2001 claim is because someone must have made a mistake.

III.  Analysis

The effective date for service connection and compensation 
based on an original claim (received beyond one year after 
service discharge), is the date of VA receipt of the claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. §  5101(a); 
38 C.F.R. § 3.151(a).  While any communication indicating an 
intent to apply for VA benefits may be considered an informal 
claim, such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (a).

Medical records show bilateral pes planus prior to service 
and during service, with no reports of pes planus at 
separation or for years thereafter.  A claim for service 
connection for pes planus (flat feet) was not received until 
November 30, 2001, and that was the effective date assigned 
by the RO.  The veteran asserts that in his May 29, 2001 
claim for service connection for knee problems, shin splints, 
and hypertension he also sought service connection for 
bilateral pes planus.  However, review of the May 2001 claim 
revealed no mention of bilateral pes planus.  There was no 
indication that the claim was intended to encompass bilateral 
pes planus or anything other than the three other disorders 
itemized therein.  If that was due to omission, as he 
alleges, the omission was on his part.  He signed and dated 
the claim form.

The earliest document that could possibly be viewed as an 
informal claim for service connection for bilateral pes 
planus is the November 30, 2001, report of medical 
examination for disability evaluation, wherein the veteran 
asserted that he had a history of flat feet and present 
complaints of flat feet.  Without any earlier communication 
that may reasonably be interpreted as a claim of service 
connection for bilateral pes planus, there is no legal basis 
for awarding compensation for such disability prior to 
November 30, 2001.  Specifically, there is no basis in the 
law for granting an effective date for a grant of service 
connection on the basis that the veteran intended (but 
neglected) to claim service connection for such disability at 
an earlier date.  Likewise, there is no provision in the law 
for awarding an earlier effective date based on the fact that 
the disability existed before the claim was filed.  

The law is dispositive in this matter.  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).  Accordingly, as a matter of law, 
an earlier effective date for service connection and 
compensation for bilateral pes planus must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than November 30, 2001, for the 
award of service connection (and compensation) for bilateral 
pes planus is denied.


REMAND

The veteran's shin splints have been rated noncompensable, by 
analogy to Code 5312 (for injury to Muscle Group XII).  He 
contends that the shin splints impair his ability to function 
normally and are more disabling than reflected by the 
noncompensable evaluation currently assigned.  He reports 
painful motion and weakness in both lower extremities, 
difficulty running or walking, and pain at night that 
requires icing the legs.  His preferred medication is Motrin.  
He notes that the shin splints have caused difficulty at 
work, and that he missed work because of pain in his legs 
three or four times in the past couple of years.  
On the most recent VA examination, in November 2001, it was 
noted that the veteran had a history of pain and stiffness in 
the legs.  Findings were essentially negative, and the 
diagnosis was shin splints, bilateral.  Given the passage of 
time since the last examination, the fact that the current 
complaints appear to reflect a worsening of symptoms, and the 
veteran's assertion that in the last 2 years (subsequent to 
the most recent VA examination) he missed work due to the 
shin splints, another (more contemporaneous) examination is 
indicated. 

At his hearing on August 27, 2003, the veteran reported that 
he was going to see a physician for treatment of his shin 
splints the next morning.  Records of such treatment are 
likely to contain information pertinent to his claims for 
increase.

Finally, it appears that alternate rating criteria may be for 
consideration, and that if the veteran's allegations of 
impairment are borne out on examination, in addition to the 
criteria under 38 C.F.R. § 4.73 under which the shin splints 
are now rated, there may be diagnostic codes in 38 C.F.R. 
§ 4.71a that may alternatively be considered in rating the 
shin splints by analogy.  Furthermore, it appears that 
separate ratings should be assigned for each extremity.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must ensure that all notice 
and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are satisfied, as mandated by the 
statutory provisions, implementing 
regulations, interpretative Court 
decisions, and controlling Department 
issue.  The RO should specifically notify 
the veteran of evidence necessary to 
substantiate these claims and inform him 
whether he or VA bears the burden of 
producing or obtaining such evidence.  
The veteran should also be advised to 
submit everything he has pertaining to 
the claims.

2.  The RO should obtain all available 
records, VA and private, relating to 
treatment the veteran has received for 
his shin splints.  Specifically noted in 
this regard are records of treatment he 
received at a facility in Durham, North 
Carolina, including on August 28th, 2003, 
the day following his hearing.  

3.  The veteran should then be scheduled 
for a VA examination to determine the 
current severity of his service-connected 
shin splints.  The veteran's claims 
folder must be available to the examining 
physician for review in conjunction with 
the examination.  The examination report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and give a complete rationale 
for any opinion given.

The examiner should indicate the 
extent, if any, to which there is 
pain, limitation of motion, 
weakness, excess fatigability, or 
incoordination due to the shin 
splints - including when the 
symptoms are alleged to be most 
noticeable, on prolonged sitting or 
standing, or during flare-ups.  The 
examiner must comment as to the 
presence or absence (and degree if 
present) of:  limitation in range of 
motion (with specific measurements); 
instability, weakness or decreased 
strength; fatigue, including during 
prolonged physical activity, or 
during routine activities of daily 
life.  

The examiner should explain the rationale 
for all opinions given.

4.  Thereafter, the RO should 
readjudicate the claims, considering all 
potentially applicable rating provisions.  
Separate ratings should be assigned for 
each lower extremity.  If the benefits 
sought remain denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



